Title: To George Washington from Gouverneur Morris, 18 September 1790
From: Morris, Gouverneur
To: Washington, George


public  
SirLondon 18 September 1790
I had the Honor to address you on the 16th of August, and stated as nearly as I could the Situation of Russia and Sweden. This Situation has produced a very natural Effect. Sweden being unsupported by her allies, and Russia having Nothing to gain by farther Fighting but a Part of the finland Deserts not worth fighting for, they have struck a Bargain of Peace immediately, without the Interference of any one else. This leaves the Russian and Turk to pursue their Game single-handed. The Ministers of Britain are by no Means well pleased that they were not consulted by the Swede, and I think it probable that if Russia makes Peace with the Turks, it will be without the Mediation of Prussia or England. For as Things are situated it seems impossible for those Powers to do the Empress any Mischief before next Spring.
The national Assembly of France have also adopted as a national Compact the old family Compact with Spain, and they are arming as fast as their disjointed Condition will admit. At the same Time the general Opinion of this Country seemed to be that the Ministry would obtain very honorable Terms from Spain whereas the Ministers themselves were as I beleive much embarrassed as to the Line of Conduct which they should pursue. To support the high Tone in which they first opened would probably bring on a bloody War for an empty Sound. To recede

would expose them to severe animadversion at Home and a Loss of Reputation abroad. These Circumstances appearing to me favorable I wrote the Letter of which No. one is a copy. It is calculated first to operate upon an administration which I beleived to be divided in Regard to America, and a Sovereign who hates the very name, while he prides himself upon his Piety and moral fame. Secondly it was intended as a Ground of future Justification for any Measures which Congress might think proper to adopt. And thirdly it had I own a special View to the Nature of this Government and People; for if they do eventually get engaged in War, and feel a little from our Coldness, and if in Addition thereto the commercial Men find any Ground of Complaint, it will make them so eager to rectify their Mistake as to give us considerable advantages.
In answer to this Letter I received that of which Number two is a Copy. This was written in his own Hand Writing, and as it is said therein to be not ministerial but confidential we must so consider it. Consequently it is not a public Paper. The Inference to be drawn from it is that the Council could not agree as yet upon the Answer to be given. Hence I concluded that those who pursuing the true Interests of Great Britain wish to be on the best Terms with America are outnumbered by those whose sour Prejudices and hot Resentment render them averse to every Intercourse except that which may immediately subserve a selfish Policy. These then do not yet know America. Perhaps America does not yet know herself. They beleive that british Credit is essential to our Commerce. Useful it certainly is at present, but let our public Credit be well established and supported, and in a very few years our commercial Resources will astonish the World. We are yet but in the seeding Time of national Prosperity, and it will be well not to mortgage the Crop before it is gathered. Excuse I pray Sir this Digression. The Matter of it is not wholly inapplicable.
A Copy of my answer to the Duke and of his Reply are in the Papers No. 3 & 4. In Consequence of the latter I waited upon him the fifteenth Instant, and I saw at once by his Countenance that he felt himself obliged to act an aukward Part. I waited therefore for him to begin the Conversation which he did by saying he understood I was going to America. I told him he had mistaken my Letter for that by the Continent I meant the

Continent of Europe. After some pause he said that he hoped soon to fix upon a Minister to America. That they had a Person in Contemplation who was not however absolutely agreed on. I did not ask who it was. After a farther pause he said that in order to save Time and obviate Difficulties the Intention was to send over a Gentleman with a common Letter of Recommendation but having Letters of Credence in his Pocket. I exprest my perfect approbation of this Expedient. He told me that he was earnestly desirous of a real bona fide Connection not meerly by the words of a Treaty but in Reality. I met these by similar Professions but took Care to confine them to a commercial Intercourse for mutual Benefit on liberal Terms. He told me that as to the two Points of the Treaty there were still Difficulties. He wished they could be got out of the Way. He then hesitated a little and dropt the Conversation. Having waited some time for him to resume it and being convinced by his Silence that it was intended to hold a Conference and say Nothing I determined to try for Information in a different way. I began therefore by expressing with an Air of serious Concern my conviction that their Detention of the western Posts would form an insurmountable Barier against a Treaty with us. Knowing so well as he did the nature of popular Governments he would not be surprized that some in America should oppose a Treaty with Britain from serious Doubt as to the Policy of the Measure and others from private Reasons, and he must see that holding those Posts, would form an Argument for one and a Pretext for the other. Finding that he felt this, I added that their Conduct in this Respect gave serious Alarm to reasonable well meaning Men. Some beleived their Design was to deprive us of our Share in the Fur Trade which they considered as a serious Injury, but others were convinced that holding those Posts was attended with great and useless Expence to Britain which the Benefits of the Fur Trade by no Means compensated, and even that she would derive those Benefits whether that Trade were carried on thro the Medium of Canada or of the United States. Hence they inferred some other, and consequently some hostile Views. So that every Murder committed by the Indians was attributed to british Intrigues; and altho some Men of liberal Minds might judge differently their Arguments could have little Weight with the many who felt themselves aggreived. He owned that there was Force in these

Reflections. I told him farther that I did not presume to judge of the great Circle of european Politics, but according to my limited Comprehension was led to suppose that they could not act with the same decisive Energy towards their Neighbours while they doubted of our Conduct. He said I was perfectly right, and he said so in a Manner which shewed that this had been urged and felt during the late Negotiations. I porceeded therefore a little farther, premising that this Conversation was meerly from one Gentleman to another, and prayed him to consider that in a War between Britain and the House of Bourbon (a thing which must happen at some Time or other) we can give the West India Islands to whom we please without engaging in the War ourselves, and our Conduct must be governed by our Interest. He acknowledged that this was naturally to be expected, and it seemed from his Manner that the same Thing had been represented before but not in such strong Colors. I observed that those Preferences which we had a Right to give in our own Ports, and those Restrictions which we had a Right to impose, would have a most extensive Operation. Assured him of my sincere Beleif that their exclusive System as far as it related to the Commerce of their Islands had a Tendency to injure that Navigation which it was their Object to encrease, because if we met them on equal Ground of Restriction they would loose more in one Way than they gained in another. That they had many large Ships employed in carrying the single Article of Tobacco; and if we should pass a Navigation Act to meet theirs they could not bring us a Yard of Cloth which contained Spanish Wool and so of other Things. I thought I could perceive that Considerations like these had already given them some Alarm. I therefore said that I supposed his People had transmitted Information of the Attempts made in Congress to adopt such Regulations. He said they had. I observed that not having yet received the Laws passed by Congress I could not say exactly what had been done. That I hoped Things were yet open for Treaty. That doubtless there were many Persons in this Country who to gratify the Resentment occasioned by Losses or Disappointments in the american war would be glad to urge on a State of commercial Hostilities, but this would prove perhaps a loosing Game to both. He really thought it would. Having gone as far in that Line as was useful, I took a short Turn in my Subject and said I had waited with great Patience

during the Negotiations they were carrying on, because I supposed they would naturally square their Conduct towards us by their Position in Respect to other nations. I made this Observation in a careless Manner as a Thing of Course but immediately fixing my Eye upon him he shewed that it was exactly the Circumstance they had wished to conceal. I added that finding the northern Courts were at Peace, and supposing they had come to their final Decisions with Respect to the House of Bourbon, I thought it probable that they were prepared to speak definitively to us also. Here I waited for his Answer which indeed I did not expect to receive. He was pretty sufficiently embarrassed, and from his Look and Manner I collected quite as much as he was willing to communicate—After some little Sayings of no Consequence he asked me what the united States would think of the undefined Claim of Spain to America. Having no Objection to take that Information from his questions which could not be drawn forth in his Answers I told him that it would make no Impression on our Minds. That the Spaniards being in Fact apprehensive of Danger from us were disposed to make Sacrifices for our Friendship. That the Navigation of the Mississippi, hitherto the Bone of Contention, was I beleived given up by them already, or soon would be so, and as for their Claims they never could affect us and therefore we did not care any Thing about them. That the Reason for withholding that Navigation, hitherto, was the Fear of contraband Trade, and for the same Reason they must in my opinion sacrifice the last Man and last Shilling upon the question about Nootka Sound. He said he had always thought the Danger of contraband ought to be considered in dealing on this Subject, for that Nations like Individuals ought to treat with Candor and Honesty. We had a good Deal of Conversation on that and other Topics in which America was not directly concerned, and then I told him that if they came to any Determination in Regard to us speedily I should wish to be apprized of it. He assured me that I should, and offered to make his Communications to you thro me, and for that Purpose to address his Letters to me in Paris, but for Reasons communicated in a former Letter I thought it best to decline this Offer, and therefore observed that his own Packets would give him a speedier and more certain Means of Conveyance. I then took my Leave.
I have troubled you Sir with the leading Features of this Conversation,

that you might the better judge of the Conclusions I draw from it. I think the Cabinet is divided on the question of War or Peace. If France appeared strong enough to excuse a retrograde Manœuvre I beleive they would discover all at once that Spain has better Reasons to urge than they had been before apprized of, and therefore on Principles of Justice and having received the strongest Assurances of brotherly Love from the catholic King the Defender of the Faith would disarm. His ministers will not treat with us at present, unless they could see their Way to an offensive and defensive Alliance, which we shall be in no Hurry to contract. Should War break out, the anti-american Party will I beleive agree to any Terms, for it is more the Taste of the Medicine which they nauseate, than the Size of the Dose. Mr Pitt I beleive wishes a Continuance of Peace—Observe that he is rather the Queens man than the King’s, & that since his Majesty’s illness she has been of great Consequence. This depends in Part on a medical Reason. To prevent the Relapse of Persons who have been mad, they must be kept in constant Awe of Somebody; and it is said that the Phisician of the King gave the Matter in Charge to his royal Consort who performs that, like every other Part of her conjugal Duty, with singular zeal and Perseverance. He and all those who are in Possession of his entire Confidence, wish it is said for war; which gives you know great Patronage, and by the Encrease of Taxes and Offices, encreases the Influence and Power of the Crown. The King and his friends are also violently indisposed to America.
Things being so situated, and having Business on the Continent, I shall leave this City in a few Days and shall perhaps write a farther Letter of Lamentations to the Duke of Leeds before I go. I intend to write such a Letter to you on the whole Business, as may in Case of Need be laid before the Legislature, and consequently before the Public.
I long since expressed my Opinion to you Sir that the Appearances of Prosperity here were fallacious. In Nothing are they more so than in the Affairs of the India Company, which are deplorably bad, and they are now engaged in a War with Tippoo Saib which, terminate how it may, must make them worse.
It is Time to close this lengthy Epistle. Let me therefore entreat you to receive the Assurances of that sincere Respect & Esteem with which I have the Honor to be &ca.

Gouvr Morris

